Name: Commission Directive 94/53/EC of 15 November 1994 amending Article 2 of Commission Directive 93/91/EEC adapting to technical progress Council Directive 78/316/EEC on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (Identification of controls, tell-tales and indicators)
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  European Union law
 Date Published: 1994-11-22

 Avis juridique important|31994L0053Commission Directive 94/53/EC of 15 November 1994 amending Article 2 of Commission Directive 93/91/EEC adapting to technical progress Council Directive 78/316/EEC on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (Identification of controls, tell-tales and indicators) Official Journal L 299 , 22/11/1994 P. 0026 - 0026 Finnish special edition: Chapter 13 Volume 27 P. 0045 Swedish special edition: Chapter 13 Volume 27 P. 0045 COMMISSION DIRECTIVE 94/53/EC of 15 November 1994 amending Article 2 of Commission Directive 93/91/EEC adapting to technical progress Council Directive 78/316/EEC on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (Identification of controls, tell-tales and indicators)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (1), as last amended by Commission Directive 93/81/EEC (2), and in particular Article 13 (2) thereof, Having regard to Council Directive 78/316/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (identification of controls, tell-tales and indicators) (3), as last amended by Commission Directive 93/91/EEC (4), and in particular Article 4 thereof, Whereas it is not essential that vehicles already type-approved in conformity with the provisions of Directive 78/316/EEC should be amended to conform to the provisions of Directive 93/91/EEC; Whereas, however, such conformity must be ensured for the new vehicle types for which EC type approval concerning identification of controls, tell-tales and indicators is required with effect from 1 October 1995; Whereas the provisions of this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress established by Directive 70/156/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 The third indent of Article 2 (2) of Directive 93/91/EEC shall be deleted, as well as the word 'and' at the end of the second indent and the comma at the end of the first indent, which shall be replaced by the word 'and'. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 31 March 1995. They shall forthwith inform the Commission thereof. 2. When the Member States adopt these provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 3. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Done at Brussels, 15 November 1994. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 42, 23. 2. 1970, p. 1. (2) OJ No L 264, 23. 10. 1993, p. 49. (3) OJ No L 81, 28. 3. 1978, p. 3. (4) OJ No L 284, 19. 11. 1993, p. 25.